DETAILED ACTION
This office action is in response to communication filed on 17 May 2021.

Claims 1 and 23 are presented for examination.

The following is a FINAL office action upon examination of application number 14/690211.  Claims 1 and 23 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 17 May 2021, Applicant amended claims 1 and 23.  Applicant cancelled claims 2 – 22.  


Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1 and 23, Applicant argues that prior art does not teach interface element to initiate customer service interaction and provide preferences to identify a specific type of agent.  Examiner respectfully disagrees.  Applicant is not clarifying how the claimed “first interface view” is different than the view disclosed in Tuchman, particularly in Figs. 5A-5E.  These are explicitly selections on a user interface of starting an interaction by clicking on the “support” button and by making selections based on their preferences.  Tuchman further describes in at least paragraphs 27, 41, and 127 that there are agents that have a particular skill set or expertise that applies to the subject matter identified as needing support.  This is clearly equivalent to providing preferences to identify a type of agent, as their skill sets and expertise categorize these agents into a type.

In the remarks regarding independent claims 1 and 23, Applicant argues that a person having ordinary skill in the art would not combine Johannsson and Tuchman.  Examiner respectfully disagrees.  Johannsson and Tuchman both match service agents to customers, but they do perform that matching differently.  That would not cause a person having ordinary skill in the art to not see that they are accomplishing the same functionality, with Johannsson providing more labeling for the characteristics of those agents.

In the remarks regarding independent claims 1 and 23, Applicant argues that prior art does not teach customer service actions that select a specific type of agent.  Examiner respectfully disagrees.  Examiner has addressed this argument above in response to an earlier argument.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 23 recite the limitation "in response to no matches between the one or more customer interaction preferences.”  There is insufficient antecedent basis for this limitation in these claims.

Claims 1 and 23 recite the limitation "presenting, by the client device the edited customer preferences.”  There is insufficient antecedent basis for this limitation in these claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2013/0223614 (hereinafter, Tuchman) in view of U.S. Patent 9,641,686 (hereinafter, Johansson) further in view of U.S. P.G. Pub. 2010/0211428 (hereinafter, Duffy) and further in view of U.S. P.G. Pub. 2013/0198039 (hereinafter, Sridharan).

Regarding claim 1, Tuchman teaches a computer-implemented method for communications routing at a call center including at least one processor (¶ 2, “Typical support centers provide the ability to route multiple incoming, customer-initiated calls to agents which provide sales, information, or support on behalf of an entity interested in establishing or maintaining a relationship with the customer”) (claim 18, “A data processing system, comprising: a processor; and a memory coupled to the processor for storing instructions, which when executed from the memory, cause the processor to receive a command and associated metadata about the support or service context from a remote device over a network”), the computer-implemented method comprising:
presenting, at a client device, a first user interface view including a user interface element to initiate a customer service interaction and a plurality of user interface elements to provide customer interaction preferences to identify a specific type of agent (see Figs. 5C and 5D) (¶ 131, “In this example, as shown in FIG. 5A, it is assumed that the user selects "Support" graphical representation, which may be displayed in an enlarged form, higher resolution, or a different color or shape, compared to the unselected graphical representations. Once the "Support" graphical representation is selected, the user can activate it by pressing the one-touch button 501.”) (¶ 132, “Similarly, as shown in FIG. 5C, when graphical representation "Banking" is selected from ring 505, its child context elements are identified and the corresponding graphical representations are displayed in an upper ring 506 and further ring 507, and so on. In addition, when graphical representation "Banking" is selected, ring 505 is spun to align the selected graphical representation with its parent selected graphical representation "Support." The user can further configure the behavior of the user interface via setting button 503. For example, the "stargate" model of GUI as shown in FIGS. 5A-5E can be configured into a donut launcher model, where the launch button can be configured at a lower left corner or lower right corner (e.g., dependent upon whether the user is a left-handed person or a right-handed person), as shown in FIGS. 6A-6D”) (¶ 27, “An agent may be selected based on a skill set or expertise of the agent in a skill, as well as other factors such as geographic location, of the agent. The term "agent," "specialist," or "expert" refers to a service center personnel or a computerized application”) (¶ 41, “Based on the predicted subject matter (also referred to as a support type), a skill set (also referred to as a skill route) that is required to provide support services of the subject matter is identified. When the user subsequently requests a live support, for example, within the same user session, an agent having the identified skill set is selected to provide support services to the user.”) (¶ 127, “a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.”).
Tuchman does not explicitly teach that the interface elements include language selection, agent rating, agent location, but Tuchman does disclose a service selection and a user interface element to enable identification of a specific type of agent (see Fig. 5C, item 505, indicating selectable elements of auto, insurance, banking, retail, and utility as service options) (¶ 27, “An agent may be selected based on a skill set or expertise of the agent in a skill, as well as other factors such as geographic location, of the agent. The term "agent," "specialist," or "expert" refers to a service center personnel or a computerized application”) (¶ 41, “Based on the predicted subject matter (also referred to as a support type), a skill set (also referred to as a skill route) that is required to provide support services of the subject matter is identified. When the user subsequently requests a live support, for example, within the same user session, an agent having the identified skill set is selected to provide support services to the user.”) (¶ 127, “a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.”), a contact method (see Fig. 5D, item 507, indicating selectable elements of video, phone, chat, Twitter, and Facebook contact methods), and an indication to initiate a customer service interaction (¶ 131, “In this example, as shown in FIG. 5A, it is assumed that the user selects "Support" graphical representation, which may be displayed in an enlarged form, higher resolution, or a different color or shape, compared to the unselected graphical representations. Once the "Support" graphical representation is selected, the user can activate it by pressing the one-touch button 501.”).  However, in the analogous art of customer assistance, Johansson teaches the plurality of user interface elements including a language selection, an agent rating, and an agent location (col 21, line 57-column 22 line 22, “The preference column 712 in the customer database 702 may include one or more customer preferences that may be used to identify a service representative that may address a customer's request for assistance. In an embodiment, the service provider can require each customer to specify one or more preferences which may be used by the customer service system to select a service representative to assist the customer should such assistance be required. These one or more preferences may be included in the preference column 712 for later use by the customer service system. In an alternative embodiment, the customer service system is configured to utilize one or more algorithms and the customer characteristics included in the customer database 702, such as the aforementioned known languages, gender and location, to calculate one or more preferences for each customer listed in the customer database 702. These calculated preferences may be added to the preference column 712 of the customer database. As noted above, the customer service system may access the customer database to obtain a set of preferences that may be used to identify a service representative from a service representative database that may assist the customer. FIG. 8 shows an illustrative example of a service representative database 802 comprising a plurality of service representative entries in accordance with at least one embodiment. For instance, in this particular illustrative example, the service representative database 802 may include at least four distinct categories for service representative characteristics. The service representative characteristics that may be included in the service representative database 802, in this example, include columns for a service representative identifier 804, known languages 806, gender 808 and service representative location 810”) (col 20, lines 40-51, “At least some customers may provide input about the assignments that were made, such as by providing ratings of customer service representatives that have been assigned and other feedback as described above. These inputs may be used to determine/refine a cost function that is used to train a model, such as a neural network model that can be used to take information about a customer as an input to determine a suitable customer service representative. Unsupervised learning techniques, accordingly, may be used to detect patterns in success of assignments of customers to representatives and the detected patterns can be used to make future assignments.”).
Tuchman further teaches:
in response to the presenting and the selection of the user interface element to initiate customer service interaction, receiving, by the at least one processor, a request for a customer service interaction, the request for the customer service interaction initiated by a remote customer at the client device, and the request for the customer service interaction made through at least one of an instant message, a phone call, a live chat, an email, a conference call, a video call, an application, and a social media platform, the request including indications of selections of the plurality of user interface elements (¶ 26, “Service center 102 can handle service requests from customers of multiple clients. For example, a service center may handle customer service requests for a number of retail sales companies, sales calls for catalog sales companies, and patient follow-up contacts for health care providers. In such a structure, the service center may receive service requests directly from the customers or through client support management systems.”) (¶ 130, “When the user selects a graphical representation, a message is transmitted from the application via a published API to the service center, where the message includes an identifier of the selected graphical representation. The service center can identify the corresponding context element (referred to herein as a selected context element) based on the identifier. If the selected context element is an action context element, the service center is to perform an action specified in a property of the selected context element.”) (¶ 131, “In this example, as shown in FIG. 5A, it is assumed that the user selects "Support" graphical representation, which may be displayed in an enlarged form, higher resolution, or a different color or shape, compared to the unselected graphical representations. Once the "Support" graphical representation is selected, the user can activate it by pressing the one-touch button 501.”).
As discussed above, Tuchman does not explicitly teach that the interface elements include language selection, agent rating, agent location, but Tuchman does disclose a service selection and a user interface element to enable identification of a specific type of agent (see Fig. 5C, item 505, indicating selectable elements of auto, insurance, banking, retail, and utility as service options) (¶ 27, “An agent may be selected based on a skill set or expertise of the agent in a skill, as well as other factors such as geographic location, of the agent. The term "agent," "specialist," or "expert" refers to a service center personnel or a computerized application”) (¶ 41, “Based on the predicted subject matter (also referred to as a support type), a skill set (also referred to as a skill route) that is required to provide support services of the subject matter is identified. When the user subsequently requests a live support, for example, within the same user session, an agent having the identified skill set is selected to provide support services to the user.”) (¶ 127, “a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.”), a contact method (see Fig. 5D, item 507, indicating selectable elements of video, phone, chat, Twitter, and Facebook contact methods), and an indication to initiate a customer service interaction (¶ 131, “In this example, as shown in FIG. 5A, it is assumed that the user selects "Support" graphical representation, which may be displayed in an enlarged form, higher resolution, or a different color or shape, compared to the unselected graphical representations. Once the "Support" graphical representation is selected, the user can activate it by pressing the one-touch button 501.”).  However, in the analogous art of customer assistance, Johansson teaches the including the customer interaction preferences based on language, agent rating, and agent location (col 21, line 57-column 22 line 22, “The preference column 712 in the customer database 702 may include one or more customer preferences that may be used to identify a service representative that may address a customer's request for assistance. In an embodiment, the service provider can require each customer to specify one or more preferences which may be used by the customer service system to select a service representative to assist the customer should such assistance be required. These one or more preferences may be included in the preference column 712 for later use by the customer service system. In an alternative embodiment, the customer service system is configured to utilize one or more algorithms and the customer characteristics included in the customer database 702, such as the aforementioned known languages, gender and location, to calculate one or more preferences for each customer listed in the customer database 702. These calculated preferences may be added to the preference column 712 of the customer database. As noted above, the customer service system may access the customer database to obtain a set of preferences that may be used to identify a service representative from a service representative database that may assist the customer. FIG. 8 shows an illustrative example of a service representative database 802 comprising a plurality of service representative entries in accordance with at least one embodiment. For instance, in this particular illustrative example, the service representative database 802 may include at least four distinct categories for service representative characteristics. The service representative characteristics that may be included in the service representative database 802, in this example, include columns for a service representative identifier 804, known languages 806, gender 808 and service representative location 810”) (col 20, lines 40-51, “At least some customers may provide input about the assignments that were made, such as by providing ratings of customer service representatives that have been assigned and other feedback as described above. These inputs may be used to determine/refine a cost function that is used to train a model, such as a neural network model that can be used to take information about a customer as an input to determine a suitable customer service representative. Unsupervised learning techniques, accordingly, may be used to detect patterns in success of assignments of customers to representatives and the detected patterns can be used to make future assignments.”).
Tuchman further teaches:
storing, by the at least one processor, the selections indicative of the customer interaction preferences to enable identification of the specific type of agent (¶ 37, “Client database 110 is configured to store information related to clients such as client's preferred communications mechanisms. User database 112 is used to store information related users, such as, for example, registered products associated with a user, communications channel preference of a user, credentials necessary for a user to access other sites, and/or messaging filtering settings of a user, etc.”) (¶ 27, “An agent may be selected based on a skill set or expertise of the agent in a skill, as well as other factors such as geographic location, of the agent. The term "agent," "specialist," or "expert" refers to a service center personnel or a computerized application”) (¶ 41, “Based on the predicted subject matter (also referred to as a support type), a skill set (also referred to as a skill route) that is required to provide support services of the subject matter is identified. When the user subsequently requests a live support, for example, within the same user session, an agent having the identified skill set is selected to provide support services to the user.”) (¶ 127, “a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.”);
accessing, by the at least one processor, the customer interaction preferences associated with the remote customer at the client device (¶ 37, “Client database 110 is configured to store information related to clients such as client's preferred communications mechanisms. User database 112 is used to store information related users, such as, for example, registered products associated with a user, communications channel preference of a user, credentials necessary for a user to access other sites, and/or messaging filtering settings of a user, etc.”) (¶ 38, “A customer can initiate a support request to contact a live agent such as agents 115 in a live manner. Alternatively, a customer may browse certain knowledgebase, such as KB 113 via a Web interface, in an attempt to find a solution to a problem of a product he/she purchased from a manufacturer via a client of service center 102.”) (¶ 43, “guided support identification system 125 is configured to maintain which agents a particular user has interacted with during previous support sessions and to store such information in a user database associated with the user. Such information may include user ratings of the agent by the user or other users, subject matters of the previous support sessions, or others. Some of these agents (e.g., those rated relatively high by the user) may be considered as preferred agents by the user dependent upon their respective ratings and/or other factors”) (¶ 44, “The feedback or rating information is also stored (e.g., as a new preferred agent) or updated (e.g., updating ratings of an existing preferred agent) in a user database associated with the user, as well as general agent databases shared amongst other users.”) (¶ 54, “User database 112 associated with a user may store a variety of information or data associated with the user, such as, for example, personal contacts 202, asset store 204 (e.g., registered products), and user preferences (e.g., preferred agents, preferred communication channels, credentials to access other sites such as online communities).”);
accessing, by the at least one processor, one or more remote agent profiles, each of the one or more agent profiles associated with a different remote agent and having one or more remote agent attributes specific to the corresponding remote agent (¶ 27, “An agent may be selected based on a skill set or expertise of the agent in a skill, as well as other factors such as geographic location, of the agent. The term "agent," "specialist," or "expert" refers to a service center personnel or a computerized application, in some cases, that respond to customer requests. An agent may be locally situated at the service center or remotely situated over a network. Throughout this application, the terms of "agent," "specialist," and "expert" are interchangeable terms dependent upon the circumstances. In most cases, the term of "agent" collectively refers to a customer representative, a support agent, a support specialist, a support expert, or a combination thereof, which may be a service center personnel and/or a computerized application.”) (¶ 41, “an agent having the identified skill set is selected to provide support services to the user.”) (¶ 42, “As a result, the guided support identification system is able to get users in need of assistance to a specific skill or expert specialist that is able to support their request or need, even before the user initiates a live support. Once the support subject matter and the required skill set have been identified, a route context (e.g., touch plan) can be generated by support service system 106 as described in the above incorporated-by-reference applications, where the routing context includes all the necessary information an agent needs in order to provide the best support services to the user.”) (¶ 44, “The feedback or rating information is also stored (e.g., as a new preferred agent) or updated (e.g., updating ratings of an existing preferred agent) in a user database associated with the user, as well as general agent databases shared amongst other users.”).
Tuchman does not explicitly teach sorting agent profiles into a prioritized list.  However in the analogous art of customer service matching, Duffy teaches in response to at least a partial match between the customer interaction preferences and the one or more remote agent attributes, presenting a second user interface view including a prioritized list of the one or more remote agent profiles, the second user interface view including a contact method for each of the one or more remote agent profiles, a status indicative of a current availability of each of the one or more remote agent profiles, and a schedule user interface element to enable scheduling of each of the one or more remote agent profiles (¶ 25, “The comparison looks for matches in terms of products utilized by the customer, and those worked on by the employee or with which the employee has expertise. The matching can also take into consideration other factors such as location of the employee relative to the customer, the availability or work schedule of the employee, the employee's level of skill or experience in the customer's industry, field or domain, and similar factors. Matching the employee with the customer puts the employee into a pool of employees that will service the requests of the customer and can maintain a dedicated relationship with representatives of that customer.”) (¶ 39, “The current service request 601 provides a quick synopsis of each of the current service requests that have been submitted, as well as their status. For example, an illustrated list of current service requests includes a first Request A that is designated as unassigned and a second Request B that is designated as assigned to a specific employee. In addition, information such as the status, assigned customer representative and similar information is displayed. In another embodiment, the current service request list 601 can be utilized to prioritize the service requests to ensure that the highest priority customer service requests are assigned first and to give notice to assigned employees of the importance of the current service request to the customers.”) (¶ 34, “FIG. 5 is a diagram of one embodiment of a graphical user interface for the management of employee profile information and customer service requests. In one embodiment, the graphical user interface is provided through a browser. In another embodiment, the graphical user interface is provided through an application-specific client. The employee management interface includes a list of incoming assignments 501, a list of current assignments 503, a current status information panel 505, a set of profile management options 507 and similar data and user interface elements.”).
Tuchman further teaches:
in response to no matches between the one or more customer interaction preferences and the one or more remote agent attributes of the one or more remote agent profiles, determining, by the at least one processor, a suggestion for editing the one or more customer interaction preferences, the suggestion capable of resolving the ineligibility of the one or more agent profiles; presenting the suggestion to edit at least one of the customer interaction preferences (¶ 125, “The user can then edit the property of each of the context tiles in row 402. Similarly, when a context tile of row 402 is selected, in this example, context tile 408, row 403 is displayed and the use can further edit the property of each context tile such as property 410 for context tile 409.”) (¶ 127, “For each of the action context tiles, the user can edit its property to specify an action to be performed as shown in FIGS. 4D and 4E. Referring to FIGS. 4D and 4E, property 451 is associated with a master context. Property 452 is associated with context tile 422; property 453 is associated with context tile 423; and property 454 is associated with context tile 424. For example, for context tile 422, which is to ask a question, a user creating a sequence map can populate in property 452 of FIG. 4D to specify the initial question to be asked, a communication method override to be used (e.g., chat), a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.  Upchanneling buttons can be displayed only when specific business rules are achieved such as; a user has not received an answer to a question submitted or a user has asked an inordinate number of questions and appear to be poking around the answer system. At this point they may need live support to address their needs. Subsequently, when context tile 422 is activated from an application, the service center can identify a service agent having the required skill set via the method override, establish a communication session (a chat session in this example), and post the predefined question as an initial question, all without requiring the user to specify at runtime.”) (Examiner’s note: the communication method to override is a determination that the preferences are not satisfied by customer interaction preferences and ineligible; the required skill set is equivalent to Applicant’s claim to resolving ineligible profiles).
Tuchman does not explicitly teach receiving data representative of election of the suggestion.  However, in the analogous art of customer assistance, Sridharan teaches receiving, from the client device and by the at least one processor, data representative of an election of the suggestion (¶ 84, “In the example of FIG. 12B, the customer may be offered only one way in which to make contact with the selected customer service agent. Because the customer service agent in this instance, "Thomas W.," is offline, the screen 1200B may include only a "Send Message" button 1270 that when clicked/selected permits the customer to enter a message to be sent to the selected customer service agent. As in the example of FIG. 12A, a certain amount of time within which the customer can expect a response from the customer service agent may also be provided.”).
Tuchman further teaches: 
editing, by the at least one processor and based on the determined suggestion for editing, at least one of the customer interaction preferences (¶ 127, “the user can edit its property to specify an action to be performed as shown in FIGS. 4D and 4E. Referring to FIGS. 4D and 4E, property 451 is associated with a master context. Property 452 is associated with context tile 422; property 453 is associated with context tile 423; and property 454 is associated with context tile 424. For example, for context tile 422, which is to ask a question, a user creating a sequence map can populate in property 452 of FIG. 4D to specify the initial question to be asked, a communication method override to be used (e.g., chat), a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed.”);
determining, by the at least one processor, a subset of the one or more remote agent profiles having at least one remote agent attribute that matches at least one of the edited customer interaction preferences (¶ 127, “Subsequently, when context tile 422 is activated from an application, the service center can identify a service agent having the required skill set via the method override”) (Fig. 6B displays customer service contacts and Fig. 6C displays the available customer interaction options such as Facebook, Text Chat, Voice Call, Video Call) (¶ 41, “When the user subsequently requests a live support, for example, within the same user session, an agent having the identified skill set is selected to provide support services to the user.”) (¶ 43, “Some of these agents (e.g., those rated relatively high by the user) may be considered as preferred agents by the user dependent upon their respective ratings and/or other factors. When a user initiates a subsequent support session such as a live support session, information concerning one or more recommended agents provided by guided support identification system 125 and/or one or more preferred agents retrieved from the user database are transmitted from service center 102 to remote device 101 to be presented to the user.”) (¶ 135, “processing logic receives one or more property values from the user for the new node to specify an action to be taken and an optional communication method to be used when the new context element is activated for support services. The above processes may be iteratively performed for every new context element to be added. At block 804, the route sequence map is stored in a database associated with the user, where the user can be an individual user or an administrator of a corporate client.”) (¶ 136, “at block 905, processing logic transmits an ID of the activated graphical representation to the service center, where the service center is to perform an action specified in the corresponding context element for support services.”) (Note: “and/or” gives an option, and the Examiner chooses “or”);
presenting, by the client device the determined subset with available contact methods and an availability of each remote agent; presenting, by the client device the edited customer preferences (Figs. 6B displays customer service contacts and Fig. 6C displays the available customer interaction options such as Facebook, Text Chat, Voice Call, Video Call) (¶ 127, “Subsequently, when context tile 422 is activated from an application, the service center can identify a service agent having the required skill set via the method override”) (¶ 19, “a platform is provided to allow a user or an administrator to configure a route sequence map to help in guiding a user to navigate through a selection of available resources provided by a service center, such as, obtaining support services from a support service agent concerning a product or service provided by a client of the service center.”);
receiving, from the computing device and by the at least one processor, data representative of a first selection of at least one remote agent from the determined subset and data representative of a second selection of a desired contact type from the available contact methods displayed from the available contact methods presented (¶ 33, “The service center may send a message to a user via one or more communications channels preferred by the user, which may also be configured as a set of rules and stored in a database associated with the user.”) (¶ 43, “The user can select one of the recommended agents and preferred agents to establish a live support session.”) (¶ 136, “At block 902, in response to a selection of a first graphical representation of a first row or ring, an ID of the selected graphical representation is transmitted to a service center over a network, where the service center provides support services to users on products or services of clients.”) (claim 19, “in response to a selection of a first graphical representation from the first row corresponding to a first context element, transmitting a first message having at least an identifier (ID) of the first graphical representation to the service center over the network”) (¶ 127, “For example, for context tile 422, which is to ask a question, a user creating a sequence map can populate in property 452 of FIG. 4D to specify the initial question to be asked, a communication method override to be used (e.g., chat), a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed. Upchanneling buttons can be displayed only when specific business rules are achieved such as; a user has not received an answer to a question submitted or a user has asked an inordinate number of questions and appear to be poking around the answer system.”).
Tuchman does not explicitly teach unavailability with wait time and scheduling of an agent.  However, in the analogous art of customer assistance, Sridharan teaches:
determining, based on the first selection, the at least one remote agent is presently unavailable; based on the first selection and determining the at least one remote agent is presently unavailable, presenting, by the client device, a wait time of the at least one remote agent (¶ 68, “the process 700 determines that there is an agent available at the customer's service location, at block 734 the process 700 may determine the estimated call wait time utilizing agent availability 730 and/or any other statistical analysis. At block 736”);
based on the first selection and determining the at least one remote agent is presently unavailable, presenting, by the client device, a selectable option to access a schedule associated with the at least one remote agent; receiving, from the client device and by the at least one processor, data representative of a third selection of the selectable option to access the schedule associated with the at least one remote agent;
based on the third selection, presenting, by the client device, one or more of available appointments associated with the schedule;
receiving, from the client device and by the at least one processor, data representative of a fourth selection of at least one available appointment (¶ 82, “In addition, the user may be offered different methods in which the customer may make contact with the selected customer service agent. In the example of FIG. 12A, a first method uses "Call Me" button 1220, to enable the customer to request a call back from the selected customer service agent. The call-back may be, for example, in the form of a voice call using wireless cellular or Wi-Fi networks, an IP-based packet network, or a wired network, or the call-back may be in the form of a video call using the same forms of wired and wireless communication networks. An amount of time within which the customer service agent is to reply may be displayed, to inform the customer at what point in time they may expect the customer service agent to be in touch. As illustrated in FIG. 12A, a second method may be provided, by which the user may click/select a "Send Message" button 1230 and enter a message to be forwarded to the selected customer service agent. A certain amount of time may also be shown in this instance, to permit the customer to know when to expect a response. The example of FIG. 12A also includes a "More" link 1216, to request the display of further information about the customer service agent. Such further information may include, for example, information about the work schedule of the customer service agent, to enable customers to know the times at which the customer can electronically reach the customer service agent, and/or when they can be found at the selected business location. The ability to schedule appointments with a particular customer service agent may also be provided.”) (¶ 106, “The functionality of a representative embodiment of the present invention may also include the ability to schedule an appointment with customer service agents”).
Tuchman further teaches:
based on the one or more customer interaction preferences, the first selection, the second selection, the third selection, and the fourth selection establishing, by the at least one processor, a communication connection between the remote customer and the at least one remote agent identified in the first selection, the communication connection including at least one of the live chat, the video call, the phone call, the conference call, and the social media platform (¶ 21, “an action context element can be configured to cause the service center to contact a particular person (e.g., friend or family member of a user, or a service support agent of the service center) using a particular communication method (e.g., voice, email, text such as short message system (SMS) or multimedia messaging service (MMS), video, chat, or a combination thereof). As a result, when a user activates this action context element from an application such as a mobile phone application, the service center can look up the property values of the corresponding action context element and to establish a communication session with a remote user associated with the action context element using a communication method specified by the action context element”) (¶ 43, “The user can select one of the recommended agents and preferred agents to establish a live support session.”) (Claim 21, “establishing a communication session with the remote user using the preferred communication method specified by the fifth message.”) (¶ 127, “For example, for context tile 422, which is to ask a question, a user creating a sequence map can populate in property 452 of FIG. 4D to specify the initial question to be asked, a communication method override to be used (e.g., chat), a skill set of a service agent required and the buttons to display allowing a user to select (e.g. chat and voice) for support upchanneling to live support as needed. Upchanneling buttons can be displayed only when specific business rules are achieved such as; a user has not received an answer to a question submitted or a user has asked an inordinate number of questions and appear to be poking around the answer system.”) (¶ 38, “In one embodiment, service center 102 further includes a multi-channel communication and routing system 108 to provide one or more communication channels to any user or client to concurrently access service center 102. Examples of communication channels include email, chat, texting (e.g., SMS or MMS), voice (e.g., automated IVR, real-time, or VoIP), video, Web (e.g., Web conferencing), and/or online community forum (e.g., Facebook.TM. or Twitter.TM.), or a combination thereof. Note that the multi-channel communication and routing system 108 may be fully or partially integrated with service center 102 or alternatively, it may be maintained or provided by a third party or partner (e.g., communicatively coupled via service API 104 over a network).”) (¶ 60, “For example, context element 309 is an action context element can be configured to cause the service center to contact a particular person (e.g., friend or family member of a user, or a service support agent of the service center), using a particular communication method (e.g., voice, email, text, video, chat). In this example, context element 309 has been configured (via its property), when activated, causing the service center to establish a voice communication session with another user "Greg" using a phone number that has also been specified in a property value of context element 309. As a result, when a user activates this action context element from an application such as a mobile phone application, the service center can look up the property values of the corresponding action context element and to establish a communication session with a remote user associated with the action context element using a communication method specified by the action context element, without having the local user to provide the detailed information (in this example, specifying a voice call and/or a phone number for the voice call) regarding how to reach the remote user at runtime.”).
receiving, by the at least one processor, a rating after the communication connection is terminated (¶ 43, “According to one embodiment, guided support identification system 125 is configured to maintain which agents a particular user has interacted with during previous support sessions and to store such information in a user database associated with the user. Such information may include user ratings of the agent by the user or other users, subject matters of the previous support sessions, or others.  Some of these agents (e.g., those rated relatively high by the user) may be considered as preferred agents by the user dependent upon their respective ratings and/or other factors.”); and
updating, by the at least one processor, the remote agent profile associated with the at least one remote agent selected by the customer using the received rating (¶ 44, “In one embodiment, guided support identification system 125 includes a survey module (not shown) to provide a survey to a user at the conclusion of a support session to allow the user to provide a feedback or rating concerning a quality of the agent. The feedback or rating information is also stored (e.g., as a new preferred agent) or updated (e.g., updating ratings of an existing preferred agent) in a user database associated with the user, as well as general agent databases shared amongst other users. Such feedback or ratings from the user may affect subsequent selections of the subsequent preferred agents and/or recommended agents by guided support identification system 125.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the matching of customer service employees to customer needs of Tuchman with the customer service selection features of Johansson.  This combination would have yielded a predictable result because it would merely add various types of selections and preferences, and Tuchman would still operate with the interface as disclosed.  Johansson improves the ability of the customer service interface to provide the choices that the user would want to select.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the matching of customer service employees to customer needs of Tuchman with the sorting of customer service employees along with their schedules of Duffy.  This combination would have yielded a predictable result because both publications disclose a particular method of matching customer service agents to customers and those customer needs.  Duffy only adds a little more specificity to the calculation including sorting.  One could easily add those methods together as the particulars of sorting priority is a simple design choice.  This would improve satisfaction levels if those agents who best meet the preferences of the customers are presented.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the matching of customer service employees to customer needs of Tuchman with the election of a suggestion and the appointment scheduling for unavailable agents of Sridharan.  This combination would have yielded a predictable result because both publications disclose a particular method of matching customer service agents to customers and those customer needs.  Sridharan adds the functionality of a user electing a suggestion for a communication preference and allowing a customer to select agents that happen to not be currently available and want to wait on that particular agent based on their preference.  This would increase flexibility for the user and improve service ratings because the customer would get exactly the service that they desire from the person that they choose.

Regarding claim 23, the claim recites substantially similar limitations to claim 1.  Claim 23 additionally recites a memory in conjunction with a processor to perform the steps of the claimed method from claim 1, which is taught by Tuchman (¶ 139, “Embodiments of the invention also relate to an apparatus for performing the operations herein. Such a computer program is stored in a non-transitory computer readable medium. A machine-readable medium includes any mechanism for storing information in a form readable by a machine (e.g., a computer).”) (claim 18, “A data processing system, comprising: a processor; and a memory coupled to the processor for storing instructions, which when executed from the memory, cause the processor to receive a command and associated metadata about the support or service context from a remote device over a network”).  Therefore, claim 23 is similarly rejected for the reasons set forth above with respect to claim 1.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623